Petition for writ of certiorari to the United States Court of Appeals for the Fourth Circuit granted limited to question 1 presented by the petition for the writ which reads as follows:
“1. In the trial of a federal criminal action, when the principal witness for the prosecution stated that he had testified three times before the indicting grand jury upon matters covered by his testimony at the trial, was it reversible error for the trial judge upon motion duly made to deny to the defendants, for use in cross examination, inspection of the transcripts of the grand jury testimony of that witness?”